         Case 7:20-cv-00124 Document 6 Filed on 05/27/20 in TXSD Page 1 of 9



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

    UNITED STATES OF AMERICA,                                 §
            Plaintiff,                                        §
                                                              §
    v.                                                        §     CIVIL ACTION NO. 7:20-cv-00124
                                                              §
    1.276 ACRE OF LAND, MORE OR LESS,                         §
    SITUATE IN HIDALGO COUNTY, STATE                          §
    OF TEXAS, CELIA VIRGEN AVENDAÑO,                          §
    DE COLLADO, et al.,                                       §
             Defendants.                                      §

         EX PARTE OPPOSED MOTION OF THE UNITED STATES OF AMERICA
                   FOR ORDER FOR IMMEDIATE POSSESSION

         1.         Pursuant to Rule IV of the Court’s procedures,1the United States moves for an ex

parte order requiring defendants to this action and all persons in possession or control of the

property described in the Complaint in Condemnation (Dkt. No. 1) and Declaration of Taking

(Dkt. No. 2) to immediately surrender possession of the condemned estate to the United States.2

                                              I. INTRODUCTION

         2.         The United States requests an Order granting immediate possession of the

condemned estate. Acquiring this property is a necessary step in implementing the congressional

directive, set forth in the Complaint and Declaration of Taking, to secure the border between the

United States and Mexico. Congress provided funding for primary pedestrian levee fencing along



1
  “Emergency Relief.” https://www.txs.uscourts.gov/page/judge-cranes-court-procedures#4.
2
  The United States addresses its basis for requesting an ex parte order for immediate possession infra, at 5-7, § C. In
summary, the United States has been unable to communicate with all eight (8) landowner defendants, prior to and
since the commencement of this action, in large part because they reside in Mexico and contact information for
defendants is not readily available through diligent public searches. See Dkt. 2-1 at 17-18, Schedule G. At this time
United States is attempting service of its notice of condemnation as permitted under Fed. R. Civ. P. 4(d), (f) for
individuals in a foreign county; service of this motion and proposed order will be effected the same. The United States
will continue to diligently locate and contact defendant landowners, pending service, and will provide a certificate of
conference and service when effected, at the Court’s instruction.

                                                           1
              Ex Parte Opposed Motion of the United States of America for Order for Immediate Possession
      Case 7:20-cv-00124 Document 6 Filed on 05/27/20 in TXSD Page 2 of 9



the southwest border in the Rio Grande Valley Sector. Per the appropriation, the United States

plans to construct infrastructure that Congress specifically designated to be constructed in Hidalgo

County, Texas, and the tract identified as RGV-WSL-2003 in the Complaint in Condemnation

(Dkt. No. 1) and Declaration of Taking (Dkt. No. 2) is part of that designation. Time is of the

essence. Accordingly, the United States respectfully requests this Court to enter an Order of

Immediate Possession on an expedited basis.

                                       II. BACKGROUND FACTS

       3.         Pursuant to the Declaration of Taking Act, 40 U.S.C. § 3114, and Federal Rule of

Civil Procedure (“Rule”) 71.1 (formerly Rule 71A), the United States filed a Complaint (Dkt. No.

1) and a Declaration of Taking (Dkt. No. 2), and a deposit of estimated just compensation (Dkt.

No. 5) to acquire a fee simple estate in property identified as Tract No. RGV-WSL-2003 (“Subject

Property”). The United States will use this property to construct, install, operate, and maintain

roads, fencing, vehicle barriers, security lighting, cameras, sensors, and related structures designed

to help secure the United States/Mexico border within the State of Texas. See Dkt. No. 2,

Declaration of Taking, Schedules “B” and “D”.                  Section 230(a) of the Fiscal Year 2018

Department of Homeland Security Appropriations Act appropriated funding to acquire the

interests sought in this action. See Dkt. No. 2, Declaration of Taking, Schedule “A”; see also

Consolidated Appropriations Act, 2018, Pub. L. 115-141, div. F, tit. II, 132 Stat. 348 (2018)

(appropriating funds). The United States deposited $4,786.00 as estimated just compensation.

Dkt. No. 5.




                                                         2
            Ex Parte Opposed Motion of the United States of America for Order for Immediate Possession
      Case 7:20-cv-00124 Document 6 Filed on 05/27/20 in TXSD Page 3 of 9



                                III. ARGUMENT AND AUTHORITIES

       A.         Because it Acquired this Property Under the Declaration of Taking Act, the
                  United States is Entitled to Immediate Possession.

       4.         The United States initiated this case by filing a Complaint and a Declaration of

Taking and depositing estimated just compensation into the registry of the Court, as required by

the Declaration of Taking Act (“Act”), 40 U.S.C. § 3114 (formerly 40 U.S.C. § 258a). The filing

and deposit immediately vest title to the acquired property in the United States. See 40 U.S.C. §

3114(b)(1). The Act specifically provides that upon the filing of the declaration of taking, “the

court may fix the time within which, and the terms on which, the parties in possession shall be

required to surrender possession to the petitioner . . . ” 40 U.S.C. § 3114(d)(1). The purpose of

the Declaration of Taking Act is to give the Government immediate possession of the property and

give the owner immediate compensation, in the form of estimated compensation, in return for title

to the land. United States v. Miller, 317 U.S. 369 (1943). As the Court explained,

       [t]he purpose of the statute is twofold. First, to give the Government immediate
       possession of the property and to relieve it of the burden of interest . . . .
       Secondly, to give the former owner, if his title is clear, immediate cash
       compensation to the extent of the Government’s estimate of the value of the
       property.

Id. at 381 (emphasis added). The transfer of title is immediate upon the filing of the declaration

and deposit of estimated just compensation. See, e.g., Catlin v. United States, 324 U.S. 229, 238

(1945) (holding that a landowner may not delay or prevent the vesting of title by an interlocutory

appeal).

       5.         The Supreme Court reaffirmed that the Declaration of Taking Act immediately

confers to the United States title and a right to possession in Kirby Forest Industries, Inc. v. United

States. 467 U.S. 1 (1984). There it reviewed the methods by which the United States may

appropriate property, primarily comparing use of a declaration of taking with a “straight-

                                                         3
            Ex Parte Opposed Motion of the United States of America for Order for Immediate Possession
      Case 7:20-cv-00124 Document 6 Filed on 05/27/20 in TXSD Page 4 of 9



condemnation” proceeding. Id. at 3-5. In a “straight condemnation”, the United States only files

a complaint in condemnation and only acquires title after the determination and payment of just

compensation. Id. at 4. In contrast, the Court noted that the Declaration of Taking Act is “[a]

more expeditious procedure . . .” Id. The Court held that upon the filing of a declaration of taking

and deposit of estimated just compensation, “[t]itle and right to possession thereupon vest

immediately in the United States.” Id. at 5. Further distinguishing a “straight-condemnation” case

from one brought under 40 U.S.C. § 3114, the Court explained that the adoption of the Declaration

of Taking Act was “for the purpose of affording the Government the option of peremptorily

appropriating land prior to final judgment, thereby permitting immediate occupancy . . . ” Id. at

12. Finally, as stated in Narramore v. United States, Congress enacted the Declaration of Taking

Act “[t]o give the Federal Government immediate possession of condemned property and to avoid

delays in federal construction projects…” 960 F.2d 1048, 1050 (Fed. Cir. 1992).

       6.         Accordingly, because the United States has acquired the property at issue under the

Declaration of Taking Act, the United States is entitled to immediate possession of the Subject

Property. See Miller, 317 U.S. at 381; Kirby Forest Indus., 467 U.S. at 5, 12.

       B.         The United States Needs Immediate Possession in Order to Meet the Congressional
                  Directive to Construct Fencing in the Rio Grande Valley Sector.

       7.         Congress has mandated that the Department of Homeland Security (“DHS”)

achieve and maintain operational control of the international land border. The Secure Fence Act

of 2006, Pub. L. 109-367, § 2, 120 Stat. 2638 (Oct. 26, 2006). As part of achieving operational

control of the border, the President’s Executive Order on Border Security and Immigration

Enforcement Improvements directs the Secretary of DHS (the “Secretary”) take all appropriate

steps to plan, design, and construct a wall along the southern border. Executive Order 13767, §

4(a). Consistent with Congress’ mandate that DHS achieve and maintain operational control of

                                                         4
            Ex Parte Opposed Motion of the United States of America for Order for Immediate Possession
      Case 7:20-cv-00124 Document 6 Filed on 05/27/20 in TXSD Page 5 of 9



the border and the President’s Executive Order, Congress has directed DHS to construct fencing

and related infrastructure along the southwest border, and specifically in the Rio Grande Valley

Sector. See Consol. Appropriations Act, 2019, Pub. L. 116-6, div. A., tit. II; Section 230, 133 Stat.

13. The United States needs immediate possession of the Subject Property in order to meet this

congressional directive. The Secretary has identified specific locations in Hidalgo County, Texas,

for the construction of tactical infrastructure in order to improve security along the border of the

United States. The United States needs to acquire the Subject Property in order to begin

construction, installation, and maintenance of border security infrastructure in Hidalgo County,

Texas. See Exhibit 1, Declaration of Loren Flossman; see also Consol. Appropriations Act, 2019,

Pub. L. 116-6, div. A, tit. II; Section 230, 133 Stat. 13 (appropriating funds for the current taking).

As a result, acquiring immediate possession of the Subject Property for the United States is a

necessary step toward meeting the Congressional directive that DHS construct fencing and related

infrastructure along the southwest border, and specifically in the Rio Grande Valley Sector.

Because of the United States’ demonstrated need for immediate access, this Court should grant

immediate possession of the interest sought.

       C.         An Ex Parte Order Granting the United States Immediate Possession of the Subject
                  Property is Appropriate under the Declaration of Taking Act and Fifth Circuit
                  Precedent.

       8.         This Court’s granting of immediate possession of the Subject Property, without

notice or hearing to the defendant landowners, is not only necessary to secure the United

States/Mexico border, but also appropriate under Fifth Circuit and instructive precedent.

Specifically, in United States v. 131.68 Acres of Land, the Fifth Circuit approved the entry of ex

parte orders of possession in actions brought under the Declaration of Taking Act. 695 F.2d 872

(5th Cir. 1983), cert. denied 464 U.S. 817 (1983). The United States filed a complaint with a


                                                         5
            Ex Parte Opposed Motion of the United States of America for Order for Immediate Possession
      Case 7:20-cv-00124 Document 6 Filed on 05/27/20 in TXSD Page 6 of 9



declaration of taking, along with estimated just compensation, to acquire a fee and permanent

easement in 131.68 acres out of a 568 acre tract of crop land. 131.68 Acres of Land, 695 F.2d at

874. On the same day the United States filed its complaint, the district judge, without a hearing,

entered an order granting the United States possession. Id. The landowners and lessees appealed,

arguing the trial court had erred in denying them a hearing before dispossessing them of the land.

Id. 873-74. The Fifth Circuit upheld the district court’s action:

       The landowners and the lessees maintain that both the Congress and the
       Constitution secured their “right” to a hearing before they were dispossessed of
       their land. We disagree. The Fifth Amendment does not afford them such right.
       “The question on which issue is joined is whether the government may exercise its
       eminent domain power consistently with the Fifth Amendment by physically
       seizing property without prior notice, hearing, or compensation. The answer to this
       question is yes.”

Id. at 876 (quoting Stringer v. United States, 471 F.2d 381, 383 (5th Cir.), cert. denied 412 U.S.

943 (1973)).

       9.         Although instructive to this Court, in United States v. 0.95 Acres of Land, the Ninth

Circuit also approved the granting of an ex parte order of possession before the landowner had an

opportunity to file an answer to the declaration of taking. 994 F.2d 696 (9th Cir. 1993). There,

the United States filed a declaration of taking and deposited estimated just compensation to acquire

privately owned roads adjacent to a national forest. 0.95 Acres of Land, 994 F.2d at 697. The

district court granted an ex parte order of possession, to which the landowners then moved to

vacate the declaration of taking and order granting possession, based on the United States’ non-

compliance with the National Environmental Policy Act. Id. The district court granted the

landowner’s motion and the United States then appealed the order vacating the declaration of

taking and order granting possession. Id. at 697-98. The Ninth Circuit reversed, and in doing so,

provided an appropriate procedure to be followed when granting ex parte orders of possession:


                                                         6
            Ex Parte Opposed Motion of the United States of America for Order for Immediate Possession
      Case 7:20-cv-00124 Document 6 Filed on 05/27/20 in TXSD Page 7 of 9



       In this type of condemnation proceeding, the United States files a declaration of
       taking in the district court pursuant to the Declaration of Taking Act, 40 U.S.C. §
       258a et seq., and deposits funds with the district court. The district court may then
       enter an ex parte order of possession. At approximately the same time, the United
       States files a complaint and demand for jury trial to determine the proper amount
       of compensation. The private property owner may now answer.

Id. at 98 (citing Catlin v. United States, 324 U.S. 229, 232 (1945)); cited by United States v. 12.94

Acres of Land in County of Solano, 2007 WL 4355313, *1 (E.D. Cal. 2007) (“Entry of an order

for possession is appropriately done via ex parte application.”).

       10.     Here, in keeping with the decisions in 131.68 Acres of Land and 0.95 Acres of Land,

this Court should grant the United States an ex parte order of possession. A hearing on possession

is not necessary, nor is there any reason to delay the United States of its right to immediate

possession of the Subject Property. See 131.68 Acres of Land, 695 F.2d at 876; 40 U.S.C. §

3114(d)(1) (Upon the filing of a declaration of taking, “the court may fix the time within which,

and the terms on which, the parties in possession shall be required to surrender possession to the

petitioner . . .”) (emphasis added). As the United States indicated supra, efforts to locate and

communicate with all eight (8) landowner defendants—prior to and since the commencement of

this action—have been futile, thus far. All 8 landowners reside in Mexico, and service of notice of

condemnation is currently being attempted, as permitted for individuals residing in a foreign

county under Federal Rule of Civil Procedure 4(d) and (f).

       11.     The United States’ continued determination and diligent efforts in locating

defendant landowners and providing them notice of condemnation will not be diminished or

deterred by the Court’s granting of the instant ex parte motion for immediate possession; nor will

defendant landowners be prejudiced by the United States’ immediate possession of the vacant




                                                      7
         Ex Parte Opposed Motion of the United States of America for Order for Immediate Possession
       Case 7:20-cv-00124 Document 6 Filed on 05/27/20 in TXSD Page 8 of 9



Subject Property.3 Thus, the United States respectfully requests an ex parte order of immediate

possession of the Subject Property.

                                              IV. CONCLUSION

         Based on the foregoing, the United States submits that it is entitled to the entry of an ex

parte order of immediate possession and requests that the Court grant this motion and enter an ex

parte order of possession giving the United States immediate possession of the condemned estate

described in Schedule E of the Declaration of Taking (Dkt. No. 2).

                                                               Respectfully submitted,

                                                               RYAN K. PATRICK
                                                               United States Attorney
                                                               Southern District of Texas

                                                      By:      s/Baltazar Salazar
                                                               Baltazar Salazar
                                                               Assistant United States Attorney
                                                               Attorney-in-Charge for Plaintiff
                                                               S.D. Tex. ID No. 3135288
                                                               Texas Bar No. 24106385

                                                               UNITED STATES ATTORNEY’S OFFICE
                                                               SOUTHERN DISTRICT OF TEXAS
                                                               600 E. Harrison Street, Suite 201
                                                               Brownsville, Texas 78520
                                                               Tel: (956) 983-6057
                                                               Fax: (956) 548-2775
                                                               E-mail: Baltazar.Salazar@usdoj.gov




3
  Defendant Hidalgo County Tax Assessor & Collector, Pablo (Paul) Villarreal, Jr. is a local taxing authority and does
not have a possessory interest in the Subject Property; the taxing authority will also not be prejudiced by possession
transferring to the United States.
                                                           8
            Ex Parte Opposed Motion of the United States of America for Order for Immediate Possession
      Case 7:20-cv-00124 Document 6 Filed on 05/27/20 in TXSD Page 9 of 9



                     CERTIFICATE OF CONFERENCE AND SERVICE

       Due to the fact that service has not yet been effected in this case, and this motion is seeking

ex parte relief from the Court on an expedited basis, no conference with defendants or counsel has

been held prior to this filing. Counsel for the United States will serve this Motion and proposed

Order upon Defendants, and will provide a certificate of conference and service when effected, at

the Court’s instruction.


                                                 By:      s/ Baltazar Salazar_________
                                                          BALTAZAR SALZAR
                                                          Assistant United States Attorney




                                                      9
         Ex Parte Opposed Motion of the United States of America for Order for Immediate Possession
